DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/31/2020 has been entered.
 	Claims 19, and 21, and 38 have been amended.
	Claim 35 has been cancelled.

Response to Arguments
	The objections to the drawings and the 112 rejections have been withdrawn in view of applicant’s amendment.
	Independent claims 19 and 38, as amended, now requires the lower surface of the elastic film is homogeneous and in an uninterrupted manner covered with the medical adhesive, such added limitations has been carefully considered and now addressed in the rejection(s) below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-22, 24, 27-28, 30, 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Corley (U.S. Patent Application Publication No. US 2013/0116645 A1) in view of Williams (U.S. Patent No. 6,514,515), and in view of Eckstein (U.S. Patent Application Publication No. US 2011/0196329 A1), and further in view of Berry (U.S. Patent No. 4,414,970).
	Regarding independent claim 19, Figures 1-2 in Corley discloses applicant’s claimed film compression bandage composite using elastic forces combined with adhesive forces, for compression treatment of venous diseases and tissue lesions (paragraph 0004), comprising
a.    	an elastic film (12, foam is elastic),
b.    	a medical adhesive (16) coated on at least a portion of the lower surface (14) of the elastic film (12), which is preferably pressure-sensitive and hypoallergenic (paragraph 0034 discloses adhesive 16 is pressure-sensitive and biocompatible which is interpreted to be hypoallergenic), adhering the upper side of the elastic film (Figure 1 in Corley illustrates film compression bandage is in rolled form, which with adhesive 16 adhering to the upper side of the elastic film 12 upon the elastic film 12 rolled onto upper side of the elastic film 12), and adhering to human skin (Figure 2b in Corley illustrates device is to be adhered to a person’s limb); and

Corley does not disclose the elastic film (12) with a modulus of elasticity of 5 - 400 N/mm2, when applying longitudinal expansions of 10 - 100%, and producing tensions of 1 - 40 N/mm2.
	However, Williams discloses wound dressing composition (column 7 lines 14-15) comprising a polymer has Young’s modulus of 18,000 psi (see claim 26, which is 124 N/mm2), which is within claimed modulus of elasticity range), with elongate of 78% (see claim 21, which is within claimed longitudinal expansion) and producing tensile strength of 1,100 psi (see claim 15, which is 7.58N/mm2, which is within claimed tensions range).
	Therefore, it would have been obvious to one of ordinary skill prior applicant’s effective filing date to construct Corley’s compression bandage using Williams’s composite material, as such material is biocompatible with elasticity properties that suitable to wound healing applications.
	The combination of Corley/Williams, presented above, does not disclose that the medical adhesive (16, Corley) adhering to the upper side of the elastic film (12, Corley) with an adhesive force of 0.12-2 N/25mm, and does not disclose adhering to human skin with an adhesive force of 0.06 - 1 N/25mm measured after 24 hours of wearing.
	However, Eckstein teaches a foam layer having an adhesive adhered to the skin, with and adhesive force of 0.05 to 2 N/25 mm (paragraph 0084).
	Therefore, it would have been obvious to one of ordinary skill prior applicant’s effective filing date to have constructed Corley’s bandage composition, modified by Williams, such that 
Therefore, it would have also been obvious to one of ordinary skill in the art to recognize that the adhesive force applied to the upper side of the medical adhesive deems to be equivalent as it is same adhesive adhered thereto.
	The combination of Corley/Williams/Eckstein, presented above, does not disclose the lower surface of the elastic film is homogeneous and in uninterrupted manner covered with the medical adhesive.
	However, Berry teaches analogous compression film, Figure 1 illustrates the elastic bandage coated with adhesive (column 5 lines 62-68), column 6 lines 1-8 in Berry teaches the adhesive is continuously coated on the elastic bandage, such description deems consistent with claimed limitation adhesive covering the lower surface of the elastic film in homogeneous and uninterrupted manner.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Corley’s elastic film, modified by Williams/Eckstein, such that the adhesive is covering the lower surface of the elastic film in homogenous and uninterrupted manner, taught by Berry, as the adhesive being continuously (homogeneous & uninterrupted) is well-known in the art of compression bandage (column 6 lines 4-8, Berry).
Regarding claim 21, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims, wherein the diameter of a diseased vein obtainable by the adhesive compression bandage film is reduced by at least the half of the originally diameter of the diseased vein within 90 days 
Regarding claim 22, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims, wherein the elastic film has a modulus of elasticity of 10- 200 N/mm2 (claim 26 discloses Young’s modulus of 18,000 psi which is 124 N/mm2, which is within the claimed modulus elasticity range), when applying longitudinal expansions of 10 - 100% (claim 22, column 9) and producing tensions of 1 - 40 N/mm2 (claim 15, column 9).
Regarding claim 24, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims, wherein the tensile strength of a longitudinal overlapping adhesive zone of 0,5 - 2 cm or of 5 - 15% of the bandage width in a single closed film loop to longitudinal strain is larger than the tear strength (Corley’s elastic film, modified by Williams and Eckstein, with claimed modulus of elasticity and with claimed longitudinal expansion and produced claimed tensions, necessarily yields the tensile strength of a longitudinal overlapping adhesive zone of 0,5 - 2 cm or of 5 - 15% of the bandage width in a single closed film loop to longitudinal strain is larger than the tear strength).
Regarding claim 27, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims, wherein the elastic film layer (12, Corley) is transparent to ultrasonic imaging (paragraph 
Regarding claim 28, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims, wherein the elastic film layer (12, Corley) comprises elastomeric elements (20, breathable layer, paragraph 0024 discloses one or more breathable layers 20, paragraph 0037 discloses breathable layers 20 may be same material as film layer 12, which is a polyurethane which reads on claimed limitations elastomeric) in longitudinal orientation (Figure 1b shows elastomeric breathable layers 20 is arranged in longitudinal orientation with respect to elastic film 12).
Regarding claim 30, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims, wherein the first release liner covering the adhesive side of the elastic film is adhering with an adhesive strength of 0.001 - 0.05 N/25 mm (paragraph 0084, Eckstein).
Regarding claim 34, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed dispenser comprising a roll (Figure 1a in Corley illustrates a roll) of the composite according to claim 19.
	Regarding independent claim 36, Corley/Willaims/Eckstein/Berry combination, presented above in independent claim 19, discloses applicant’s claimed method of treating a condition, comprising administering the composition (Figure 2b in Corley illustrates the bandage composition of claim 19 is administering onto the person’s limb) of claim 19.
Regarding independent claim 37, Corley/Willaims/Eckstein/Berry combination, presented above in independent claim 19, discloses applicant’s claimed method of treating varicose veins (paragraph 0004 in Corley) the method comprising administering (Figure 2b in Corley illustrates the bandage composition of claim 19 is administering onto the person’s limb) the composite of claim 19.
	Regarding independent claim 38, Corley discloses applicant’s claimed method for treating varicose veins (paragraph 0004, the method comprising administering a composition (Figure 2b in Corley illustrates the bandage composition of claim 19 is administering onto the person’s limb) comprising:
a.    a polymeric substance (12, polymeric foam, paragraph 0033);
b.    a medical adhesive (16);
wherein the polymeric substance (12) forms an elastic film (Figure 1a-1b shows film 12) with modulus of elasticity (being elastic) when applying longitudinal expansion and producing tensions adhering the upper side of the elastic film (Figure 1 in Corley illustrates film compression bandage is in rolled form, which with adhesive 16 adhering to the upper side of the elastic film 12 upon the elastic film 12 rolled onto upper side of the elastic film 12), and adhering to human skin (Figure 2b in Corley illustrates device is to be adhered to a person’s limb).
Corley does not disclose the elastic film (12) with a modulus of elasticity of 5 - 400 N/mm2, when applying longitudinal expansions of 10 - 100%, and producing tensions of 1 - 40 N/mm2.  
However, Williams discloses wound dressing composition (column 7 lines 14-15) comprising a polymer has Young’s modulus of 18,000 psi (see claim 26, which is 124 N/mm2), which is within claimed modulus of elasticity range), with elongate of 78% (see claim 21, which 2, which is within claimed tensions range).
	Therefore, one skilled in the art would have been motivated to construct Corley’s compression bandage using Williams’s composite material, as such material is biocompatible with elasticity properties that suitable to wound healing applications.
	The combination of Corley/Williams, presented above, does not disclose that the medical adhesive (16, Corley) adhering to the upper side of the elastic film (12, Corley) with an adhesive force of 0.12-2 N/25mm, and does not disclose adhering to human skin with an adhesive force of 0.06 - 1 N/25mm measured after 24 hours of wearing.
	However, Eckstein teaches a foam layer having an adhesive adhered to the skin, with and adhesive force of 0.05 to 2 N/25 mm (paragraph 0084).
	Therefore, it would have been obvious to one of ordinary skill prior applicant’s effective filing date to have constructed Corley’s bandage composition, modified by Williams, such that the adhesion force is adhesive force of 0.05 to 2 N/25 mm (paragraph 0084) adhesive force of 0.05 to 2 N/25 mm, taught by Eckstein, as such adhesion force deems suitable and comfortable to the skin.
Therefore, it would have also been obvious to one of ordinary skill in the art to recognize that the adhesive force applied to the upper side of the medical adhesive deems to be equivalent as it is same adhesive adhered thereto.
	The combination of Corley/Williams/Eckstein, presented above, does not disclose the lower surface of the elastic film is homogeneous and in uninterrupted manner covered with the medical adhesive.
	However, Berry teaches analogous compression film, Figure 1 illustrates the elastic bandage coated with adhesive (column 5 lines 62-68), column 6 lines 1-8 in Berry teaches the adhesive is continuously coated on the elastic bandage, such description deems consistent with claimed limitation adhesive covering the lower surface of the elastic film in homogeneous and uninterrupted manner.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Corley’s elastic film, modified by Williams/Eckstein, such that the adhesive is covering the lower surface of the elastic film in homogenous and uninterrupted manner, taught by Berry, as the adhesive being continuously (homogeneous & uninterrupted) is well-known in the art of compression bandage (column 6 lines 4-8, Berry).

Claims 20, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Corley (U.S. Patent Application Publication No. US 2013/0116645 A1)/Williams (U.S. Patent No. 6,514,515)/Eckstein (U.S. Patent Application Publication No. US 2011/0196329 A1)/Berry (U.S. Patent No. 4,414,970), in view of Stockley (U.S. Patent Application Publication No. US 2013/0345649A1).
	Regarding claim 20, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims.
	The combination does not disclose a second release liner, adhering to the non-adhesive side of the elastic film, to serve as a carrier, for longitudinal removal.
	However, Stockley teaches a skin bandage device comprising a second release liner (26) adhering to non-adhesive side of film (12), to serve as a carrier, capable of longitudinal removal.

	Regarding claim 31, the Corley/Williams/Eckstein/Berry/Stockley combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims including the second release liner (26, Stockley teaching) is elastic (paragraph 0121 discloses polymeric material which is elastic).
	The combination does not disclose the second release liner adheres with an adhesive strength of 0.01 -0.2 N/25 mm.
However, Eckstein teaches an adhesive adhered to the skin, with and adhesive force of 0.05 to 2 N/25 mm (paragraph 0084).
	Therefore, it would have been obvious to one of ordinary skill prior applicant’s effective filing date to construct Corley’s bandage composite, modified by Williams/Eckstein/Berry/Stockley, such that the second release line adheres with adhesive force of 0.05 to 2 N/25 mm (paragraph 0084), taught by Eckstein, as such adhesion force deems suitable to release the second releasable liner.
Regarding claim 33, the Corley/Williams/Berry/Eckstein/Stockley combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims, wherein the first release liner (22, Corley) is substantially non-elastic (paragraph 0022 describes wax material which is a non-elastic material).

23 is rejected under 35 U.S.C. 103 as being unpatentable over Corley (U.S. Patent Application Publication No. US 2013/0116645 A1)/Williams (U.S. Patent No. 6,514,515)/Eckstein (U.S. Patent Application Publication No. US 2011/0196329 A1)/Berry (U.S. Patent No. 4,414,970), in view of Murphy (U.S. Patent Application Publication No. US 2013/0085435).
Regarding claim 23, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims.
The combination does not disclose a single layer closed loop of the composite achieves tissue pressures of 6 - 32 mm Hg measured at the ankle of a subject having an average size ranging from 20 to 25 cm.
However, Figure 1 in Murphy illustrates an analogous elastic film wrapped in the ankle of an average person, paragraph 0055 describe compression at greater than about 10 mm Hg for treating patient with venous insufficiency condition.
Therefore, it would have been obvious to one of ordinary skill prior applicant’s effective filing date to perform Corley’s elastic film, modified by Williams/Eckstein/Berry, on a patient having an average size ankle ranging from 20-25 cm, the patient with venous insufficiency condition at the ankle yielding with tissue pressure 6-32 mm Hg, as such range provides comfort and also to prevent expansion of muscle diameter thereby increasing venous and lympthatic return.


25 is rejected under 35 U.S.C. 103 as being unpatentable over Corley (U.S. Patent Application Publication No. US 2013/0116645 A1)/Williams (U.S. Patent No. 6,514,515)/Eckstein (U.S. Patent Application Publication No. US 2011/0196329 A1)/Berry (U.S. Patent No. 4,414,970), in view of Drury (U.S. Patent No. 6,613,347).
Regarding claim 25, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims including the elastic film (12, Corley).
The combination does not disclose the elastic film is 5 - 50 microns in thickness.
However, Drury discloses a wound dressing (claim 13, column 5 lines 33) comprising a elastic film (14) applied to the skin (column 3 lines 26-28), the film (14) ranging from 1 to 4 mils, which is 25.4 microns to 101.6 microns, which range includes claimed thickness range.
Therefore, it would have been obvious to one of ordinary skill prior applicant’s effective filing date to construct Corley’s elastic film, modified by Williams/Eckstein/Berry, to be in the range of 25.4 to 50 microns, taught by Drury, as such range renders elasticity and strength while maintain integrity to porosity to allow moisture passage.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Corley (U.S. Patent Application Publication No. US 2013/0116645 A1)/Williams (U.S. Patent No. 6,514,515)/Eckstein (U.S. Patent Application Publication No. US 2011/0196329 A1)/Berry (U.S. Patent No. 4,414,970), in view of Bishop (U.S. Patent Application Publication No. US 2005/0182347).
Regarding claim 26, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims.
The combination does not disclose the elastic film layer is vapor permeable with a moisture vapor transmission rate (MVTR) of 100 - 2000 g/m2/24 hrs/37°C (10%-100% relative humidity) when measured according to the test methods for primary wound dressings (DIN EN 13726).
However, Bishop discloses a wound dressing, paragraph 0046 in Bishop discloses a foam film layer having a moisture vapor transmission rate (MVTR) of at least 300gm/m2/24hrs by the method described in 1993 BP Appendix XXJ1 or in the range of 100 gm/m2/24hrsto 10,000 gm/m2/24hrs.
Therefore, it would have been obvious to one of ordinary skill prior applicant’s effective filing date to construct Corley’s elastic film (12), modified by Williams/Eckstein/Berry, using Bishop’s foam film layer, as the moisture vapor transmission rate is not only suitable as a barrier to bacteria and also improve structural integrity of the compression bandage.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Corley (U.S. Patent Application Publication No. US 2013/0116645 A1)/Williams (U.S. Patent No. 6,514,515)/Eckstein (U.S. Patent Application Publication No. US 2011/0196329 A1)/Berry (U.S. Patent No. 4,414,970), in view of Pigg (U.S. Patent No. 6,142,968).
Regarding claim 29, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims including the elastic film (12, Corley).
The combination does not disclose the elastic film layer comprises an indicator for stretching.
However, Pigg discloses an extensible material for treating venous disorders (see abstract), the extensible material includes an extension indicator (column 2 lines 35-38 describes the extension indicator interlaced with the extensible material) for indicating stretched condition (column 2 lines 61-67 to column 3 lines 1-13 describing various conditions of the extensible material being stretched below or beyond the predetermined degree of extension/stretched threshold). 
Therefore, it would have been obvious to one of ordinary skill prior applicant’s effective filing date to include Pigg’s stretch indicator in Corley’s elastic film (12), modified by Williams/Eckstein/Berry, as the stretch indicator allows for visual inspection on the elastic film.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Corley (U.S. Patent Application Publication No. US 2013/0116645 A1)/Williams (U.S. Patent No. 6,514,515)/Eckstein (U.S. Patent Application Publication No. US 2011/0196329 A1)/Berry (U.S. Patent No. 4,414,970), in view of Lucas (U.S. Patent No. 5,843,011).
Regarding claim 32, the Corley/Williams/Eckstein/Berry combination, presented above, discloses applicant’s claimed bandage composite comprising all features as recited in these claims.
The combination does not disclose wherein the first release liner has separation means running along the width of the release liner to provide separately removable release liner portions with a length of 1 - 12 times of the width of the first release liner.

Therefore, it would have been obvious to one of ordinary skill prior applicant’s effective filing date to incorporate separation means in Corely’s bandage composition, modified by Williams/Eckstein/Berry, as such separations means facilitate segmented bandage composition for purposes of avoiding unwanted waste thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CAMTU T NGUYEN/Examiner, Art Unit 3786